Motion for reargument denied, without costs. Motion .for leave to appeal to the Court of Appeals denied. Stay granted pending application to the Court of Appeals for leave to appeal, on condition that within five days after the entry of the order hereon appellant file an undertaking, with corporate surety, in an amount *844to be determined upon the settlement of the order, to pay the additional sums required to be paid under the final order. Settle order on notice. Present — Lewis, P. J., Johnston, Adel, Aldrich and Nolan, JJ. [See ante, p. 813.]